  
 

 

bo , fi
, ase 3:18 ri “or _ Document 153

 

 

UL l Tey leSLIS
Lor |he M cde Distr ict ox r

 

é
Gartor KiKi Brot 6
‘
Vi ° NO. lB-Cv-I5 279
° Honorabié John E. Johes Ht
Gidea, @t al, °
°
é

 

Motion En Limine To Exclude Gecain Record

PigiwHt resuiestthat Post OF the fem@el be excluded uncer Rule 26.403 4C4 oot elo
@ Exnhit 494 cenclusten, of PREA TnveShSation LA Ln Motul & the Shale MCC) alsolEMhial D ane
fant - anes te ow nom dois himsek dondod ¢ \ |
e EAniby! i Teerview Siplement lay LPM Thee & DEF eeu Sinemet bY Nuce Tite \E(E ‘ notte 49\ Metical Thiwy.
aie He Ni The. Bibs tosgoua veo Mee PePore WY UR, GmGh® Se Maids bi bet NUE on the inlune neath
e (2h bits OP DR Plamlis Cumutve Aclushnent Retouls Outerde of erounler bit Perans on 2/6/18
« EExhibt not timied +5 edribth 77) thnks Cumulahve Ad lustment Cetord DEF Ooo fel tn HS enbire ky

Fl Fe a Cees, elt [i Store Mm ths entice} . Exile SOR GE Inele’s Men Matted Nweleat

> Ethiny N OEE OOD thle ROvin Peck Sexuat Aaull aero
Mate IN LOE 000097 Thine ack Sexual ASoult mntepyvieiy
Exhibit M REC Bpalors inmate Alben (56 <oxal assau te rier Uri

FILED

 

SCRAN ON
MAY 3 & 209%

 
